 

Case 19-10024 Doc 18 Filed 01/07/19 Entered 01/07/19 09:29:11 |\/|ain Document Page 1 of 2

UNITED STA'I`ES BANKRUP'I`CY COURT
'EASTERN DISTRICT OF 'LOUISIANA

IN THE MATTER OF: NO: 19-10024
ALBERT & DESHAWN ERNEST SECTION B
DEBTOR CHAPTER 13

 

DEBTOR'S MOTION FOR EXTENSION OF THE AUTOMATIC STAY
NOW lNTO COURT, through undersigned counsel, comes Debtor, who
represents as follows:
l.
Debtor filed for Chapter 13 Banl<ruptcy relief in the Eastern District of Louisiana.
This is a core proceeding.
2.
Debtor Was a debtor in a prior Chapter 13 case during the previous year, under
case number 14-1160_5, filed on 6/23/14.
3.
Debtor seeks an extension of the automatic stay imposed for 30 days pursuant to
ll USC Sec. 362(0)(3)(A), as to all creditors until further order or discharge to effectuate
an orderly reorganization, pursuant to ll USC Sec. 362(c)(3)(B). n
4.
Debtor's previous Chapter 13 Was dismissed on 9/20/18. The previous Chapter 13

Was dismissed for missing payments to the Trustee. During the last case, Debtors became

 

Case 19-10024 Doc 18 Filed 01/07/19 Entered 01/07/19 09:29:11 |\/|ain Document Page 2 of '2

separated and are currently living separate and apart. Debtors incurred unplanned
moving expenses for Albert, Who is living in a separate lliouse. Debtors are filing this
case to save their property. They present this case in good faith. l
5.
Debtor's previous Banlcruptcies:
14-11605. Filed 6/23/14. Case dismissed 9/30/28. Debtor paid in $46,712.55.
Trustee distributed $2918. 16 to 'l`rustee, $3947.28 to (previous) Attomey, $3 5,656.52 to

secured creditors

WHEREFORE, Debtor prays that this matter be set for hearing, and, after all due
proceedings had, that this Court enter its order continuing and extending the automatic
stay in this proceeding as to all parties in interest until further order or discharge is
granted, and for such other relief as may be just in this circumstances

Respectfully submitted,
HARRINGTON & MYERS
/S/ELISABETH HARRINGTON
ELISABETH HARRINGTON (20852)
2901 N. Causeway Blvd, Suite 303
Metairie, LA .70002

504-861-0550

